Title: To Thomas Jefferson from James Taylor, 3 November 1807
From: Taylor, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Virginia Caroline County3d. Novr. 1807
                        
                        I must solicit your pardon for addressing you on the subject of a successor to Charles Kilgore Esquire decd.
                            late Register of the land Office at Cincinnati, whose death has no doubt been announced at the City before this.
                        George Gordon esquire of Cincinnati has written to me on this subject and has solicited my aid to procure the
                            appointment.
                        I consider Mr. Gordon a very worthy man & well qualified to discharge the duties of such an
                            appointment. He has a large and helpless family consisting of a weakly wife and seven children mostly daughters. Mrs.
                            Gordon is a sister of Mrs. Taylors and Mrs. Coburns, but independant of this connection I feel my self disposed to lend my
                            feble aid to procure him some such appointment; as I think them one of the most ameable families I am acquainted with
                        I take the liberty of refering you to Mr. John Graham who is intimately acquainted with Mr. Gordon and his
                            family.
                        On the score of security Mr. G can give any that may be required. Indeed I have no Objection to becoming one
                            my self
                        With the highest respect and esteem I have the honor to be 
                  Your Obedt. Hble Servt.
                        
                            James Taylor
                            
                        
                    